Me. Justice Hutchisoh
delivered the opinion of the court.
Plaintiff obtained a judgment for five hundred dollars, as the amount of a homestead exemption involved in the sale of certain property as the result of a mortgage foreclosure proceeding.
The first contention of appellant is that the district court erred in overruling a demurrer for want of facts sufficient to constitute a cause of action. More specifically the objection is, first, that the complaint does not bring plaintiff within the scope of section one of the Homestead Law as “a householder having a family”, and, second, that the alleged homestead is urban property.
Plaintiff does not sue as “a householder having a family”, under section one of the law, but as a surviving spouse under section two. The facts stated show that the property in question was impressed with the character of a homestead during the lifetime of the husband, and, upon his death, vested in the widow, plaintiff herein. The law does not require that the surviving spouse shall be a “householder having a family”, in order to retain the estate or to assert the right so acquired. Nor does the law draw any distinction between urban and rural homesteads. Ubi lex non disti/nguit, neo nos distinguere debemus.
The only other contention of appellant goes, to the sufficiency of the evidence. The argument is that plaintiff failed *820to prove that she was a “householder having a family”. There was no need of such proof.
The judgment appealed from must he affirmed.